           Case 2:13-cv-00655-JCM-DJA Document 145 Filed 08/04/21 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     RANDOLPH L. MOORE,                              Case No. 2:13-cv-0655-JCM-DJA
8           Petitioner,
                                                      ORDER GRANTING MOTION
9           v.                                        FOR EXTENSION OF TIME
                                                      (ECF NO. 144)
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this capital habeas corpus action, the respondents were due to file an answer
15   by August 10, 2021. See Order entered April 12, 2021 (ECF No. 143) (120 days for
16   answer).
17          On July 30, 2021, Respondents filed a motion for extension of time (ECF No.
18   144), requesting a 62-day extension, to October 11, 2021, to file their answer.
19   Respondents’ counsel states that the extension of time is necessary because of his
20   obligations in other cases. This would be the first extension of this deadline. Petitioner
21   does not oppose the motion for extension of time.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   requested extension of time.
25   ///
26   ///
27   ///
28   ///
                                                  1
          Case 2:13-cv-00655-JCM-DJA Document 145 Filed 08/04/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of

2    Time (ECF No. 144) is GRANTED. Respondents will have until and including

3    October 11, 2021, to file their answer.

4           IT IS FURTHER ORDERED that Petitioner will have 120 days to file a reply to

5    Respondents’ answer; in all other respects, the schedule for further proceedings set

6    forth in the February 5, 2019, scheduling order (ECF No. 51), will remain in effect.

7

8                 August
            DATED THIS   4, day
                       ___  2021.
                                of ______________________, 2021.
9

10
                                                     JAMES C. MAHAN,
11                                                   UNITED STATES DISTRICT JUDGET
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 2
